 ELECTRO-MECHANICAL INDUSTRIES, INC.Electro-Mechanical Industries, Inc. and Internation-al Brotherhood of Electrical Workers, LocalUnion No. 292, AFIL-CIO. Case 18-CA-7390April 27, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTERUpon a charge filed on August 21, 1981, by In-ternational Brotherhood of Electrical Workers,Local Union No. 292, AFL-CIO, and duly servedon Respondent Electro-Mechanical Industries, Inc.,the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region18, issued a complaint and notice of hearing onSeptember 28, 1981, against Respondent, allegingthat Respondent had engaged in and was engagingin unfair labor practices affecting commerce withinthe meaning of Sections 8(a)(5) and (1), 8(d), and2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that commencing inor about March 1981, Respondent has unilaterallyimplemented changes with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment by failing and refusingto deduct and remit employees' dues to the Unionand since on or about July 1, 1981, by failing andrefusing to implement wage increases, as requiredby the collective-bargaining agreement in force andeffect between Respondent and the Union. Re-spondent failed to file a timely answer to the com-plaint.On December 8, 1981, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. On December 11, 1981, theRegional Director for Region 18 received onecopy of Respondent's answer to the complaint,wherein Respondent admitted in part and denied inpart the allegations of the complaint.' On Decem-ber 16, 1981, counsel for the General Counsel fileda motion to strike Respondent's answer and togrant his Motion for Summary Judgment. Subse-quently, on January 7, 1982, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent did not file a response to theNotice To Show Cause or to the motion to strike'Respondent did not indicate that it served a copy of its answer on theother party as required by the Board's Rules and Regulations.261 NLRB No. 70its answer, and, therefore, the allegations in theMotion for Summary Judgment stand uncontro-verted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRule 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutknowledge, in which case the respondent shallso state, such statement operating as a denial.All allegations in the complaint, if no answeris filed, or any allegation in the complaint notspecifically denied or explained in an answerfiled, unless the respondent shall state in theanswer that he is without knowledge, shall bedeemed to be admitted to be true and shall beso found by the Board, unless good cause tothe contrary is shown.The complaint and notice of hearing served onRespondent herein specifically states that unless ananswer to the complaint is filed within 10 days ofservice thereof "all of the allegations in the Com-plaint shall be deemed to be admitted to be trueand shall be so found by the Board." As notedabove, Respondent failed to file a timely answer tothe complaint and has further failed to file a re-sponse to the Notice To Show Cause. Accordingto the Motion for Summary Judgment, on October29, 1981, counsel for the General Counsel sent aletter by ordinary mail to Respondent. The letteradvised Respondent that the Board had not yet re-ceived an answer to the complaint herein, and fur-ther advised Respondent that unless an answer wasfiled and received by November 6, 1981, a Motionfor Summary Judgment would be filed. On No-vember 18, 1981, counsel for the General Counselsent a certified letter to Respondent, advising Re-spondent that the Board had not yet received ananswer to the complaint and, after specifically re-ferring to the letter sent on October 29 requestingthat an answer be received by November 6, 1981.The letter further advised Respondent that unlessan answer was filed and received by November 27,1981, a Motion for Summary Judgment would befiled. The return receipt was not signed by Re-467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent until December 1, 1981. On November30, 1981, by order, the hearing in this proceedingwas postponed indefinitely. Upon receipt of theorder postponing hearing indefinitely, Respondent'spresident, Terry M. Johnson, on December 3, 1981,contacted the Regional Office in the belief that theUnion had dropped the case. In conversations withcounsel for the General Counsel, Johnson was toldthat the case was open and that a Motion for Sum-mary Judgment would be filed. Johnson indicatedhis failure to file an answer was because of his con-finement in a hospital early in October 1981 for aperiod of about a week. In his conversation withthe Regional Attorney, Johnson was advised that aMotion for Summary Judgment would be filed, butJohnson was urged to promptly file an answer. Re-spondent failed to file an answer until December11, 1981, and then failed to properly serve theanswer on all parties to the proceeding. Underthese circumstances, we find that Respondent's ex-planation fails to explain why Respondent filed noanswer to the complaint from September 29, 1981,the date it was served with the complaint, untilDecember 11, 3 days after the Motion for Sum-mary Judgment was filed and therefore does notconstitute good cause within the meaning of Sec-tion 102.20 of the Board's Rules and Regulationsfor failure to file a timely and proper answer.Accordingly, under the rule set forth above, nogood cause having been shown for the failure tofile a timely and proper answer, the allegations ofthe complaint are deemed admitted and are foundto be true. Accordingly, we grant the GeneralCounsel's Motion for Summary Judgment.2On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Electro-MechanicalIndustries, Inc., a Minnesota corporation, with anoffice and place of business in Minneapolis, Minne-sota, has been engaged in the manufacture and non-retail sale and distribution of electrical switchgear,panel boards, and specialty electrical equipment.During the 12-month period ending June 30, 1981,Respondent, in the course and conduct of its busi-ness operations sold and shipped from its Minne-apolis, Minnesota, facility products, goods, and ma-terials valued in excess of $50,000 directly to pointsoutside the State of Minnesota. During the sameperiod Respondent purchased and received at itsMinneapolis, Minnesota, facility products, goods,' In view of our determination herein, we find it unnecessary to rule onthe General Counsel's motion to strike Respondent's answer.and materials valued in excess of $50,000 directlyfrom points outside the State of Minnesota.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers,Local Union No. 292, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of theAct.Ill. THE UNFAIR LABOR PRACTICESThe 8(a)(5) and (1) Violations1. The unitThe following employees of Respondent consti-tute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All full-time and regular part-time productionand maintenance employees employed by Re-spondent at its Minneapolis, Minnesota facility;excluding office clerical employees, sales em-ployees, guards and supervisors as defined inthe Act.2. The representative status of the UnionAt all times material herein, the Union has beenthe designated exclusive collective-bargaining rep-resentative of Respondent's employees in the unitdescribed above, and has been recognized as suchby Respondent. Such recognition has been em-bodied in successive collective-bargaining agree-ments, the most recent of which is effective by itsterms for the period July 1, 1979, to June 30, 1982.At all times material herein, the Union, by virtueof Section 9(a) of the Act, has been, and is now theexclusive representative of the employees in theunit described above for the purpose of collectivebargaining with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment.3. The request and refusal to bargainAt all times material herein, and continuing todate, the Union has requested, and is requesting,Respondent to bargain collectively with respect torates of pay, wages, hours of employment, andother terms and conditions of employment, as theexclusive representative of all the employees in theunit described above. Since in or about March468 ELECTRO-MECHANICAL INDUSTRIES, INC.1981, and continuing to date, Respondent has uni-laterally implemented changes with respect to ratesof pay, wages, hours of employment, and otherterms and conditions of employment: by failing andrefusing to deduct and remit employees' dues tothe Union, and since on or about July 1, 1981, andcontinuing to date by failing and refusing to imple-ment wage increases, as required by the collective-bargaining agreement in force and effect betweenRespondent and the Union.Accordingly, we find that by the acts and con-duct described above since March 1981, and at alltimes thereafter, Respondent has failed and refused,and is failing and refusing, to bargain collectivelyand in good faith with the representative of its em-ployees, and Respondent thereby has been engag-ing in unfair labor practices within the meaning ofSection 8(aX5) and (1) and Section 8(d) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(S) and (1) and Section 8(d)of the Act, we shall order that it cease and desisttherefrom, and that it take certain affirmativeaction designed to effectuate the policies of theAct.Having found that Respondent has unilaterallyimplemented changes with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment by failing and refusingto deduct and remit employees' dues to the Union,and to implement wage increases as required by thecollective-bargaining agreement, we shall orderthat Respondent recognize and deal with the Unionas the exclusive bargaining representative of its em-ployees in the appropriate unit, by honoring theagreement entered into by it on July 1, 1979, in allits terms. In so doing Respondent shall deduct andremit employees' dues to the Union and shall im-plement wage increases, as required by the terms ofthe collective-bargaining agreement in force at thetime Respondent committed the unfair labor prac-tices. We shall also order that Respondent makeemployees whole for any wages lost as a result ofRespondent's refusal to grant wage increases dueunder the terms of the collective-bargaining agree-ment, and that the Union be made whole for anydues lost as a result of Respondent's unlawful con-duct, with interest thereon to be computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing &Heating Co., 136 NLRB 716 (1962).CONCLUSIONS OF LAW1. Electro-Mechanical Industries, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Brotherhood of Electrical Work-ers, Local Union No. 292, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3. The following employees of Respondent con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b)of the Act:All full-time and regular part-time productionand maintenance employees employed by Re-spondent at its Minneapolis, Minnesota facility;excluding office clerical employees, sales em-ployees, guards and supervisors as defined inthe Act.4. At all times material herein, the Union hasbeen the designated exclusive collective-bargainingrepresentative of Respondent's employees in theunit described above for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing, in or about March 1981, and onor about July 1, 1981, respectively, and at all timesthereafter, to bargain collectively with the Union,and by unilaterally failing and refusing to deductand remit employees' dues to the Union and byunilaterally failing and refusing to implement wageincreases as required by the collective-bargainingagreement, Respondent has engaged in and is en-gaging in unfair labor practices within the meaningof Section 8(aX5) and (1) and Section 8(d) of theAct.6. By the acts and conduct described above andby each of said acts, Respondent has interferedwith, restrained, and coerced, and is interferingwith, restraining, and coercing, employees in theexercise of the rights guaranteed in Section 7 of theAct, and thereby has been engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.7. The unfair labor practices of Respondent de-scribed above affect commerce within the meaningof Section 2(6) and (7) of the Act.469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Electro-Mechanical Industries, Inc., Minneapolis,Minnesota, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively in good faithwith International Brotherhood of ElectricalWorkers, Local Union No. 292, AFL-CIO, con-cerning rates of pay, wages, hours of employment,and other terms and conditions of employment ofthe employees in the following appropriate unit:All full-time and regular part-time productionand maintenance employees employed by Re-spondent at its Minneapolis, Minnesota facility;excluding office clerical employees, sales em-ployees, guards and supervisors as defined inthe Act.(b) Refusing to deduct and remit employees'dues to the Union as required by the collective-bar-gaining agreement in force and effect between Re-spondent and the Union.(c) Failing and refusing to implement wage in-creases as required by said collective-bargainingagreement.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed in Section 7 of theAct.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Bargain with the above-named labor organi-zation as the exclusive representative of all employ-ees in the aforesaid appropriate unit with respect torates of pay, wages, hours, and other terms andconditions of employment, and honor and complywith all terms of the agreement executed by Re-spondent on July 1, 1979.(b) As required by the agreement, deductmoneys from the unit employees' wages for dues asauthorized by employees and remit same to theUnion, and make whole the above-named Unionfor any moneys that would have been due underthe terms of the collective-bargaining agreement,but which were not deducted and remitted to theUnion as a result of Respondent's failure to applythe terms of the collective-bargaining agreement,with interest as provided in "The Remedy."(c) Make whole the unit employees for any lossof wages that would have accrued to them but forRespondent's failure to grant wage increases pursu-ant to the terms of the collective-bargaining agree-ment, with interest as provided in "The Remedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to compute theamounts due to the Union and to the employees asrequired by the collective-bargaining agreement.(e) Post at its Minneapolis, Minnesota, place ofbusiness copies of the attached notice marked "Ap-pendix."3Copies of said notice, on forms providedby the Regional Director for Region 18, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Repondent to insure that said notices are not al-tered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 18,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith International Brotherhood of ElectricalWorkers, Local Union No. 292, AFL-CIO, asthe exclusive representative of the employeesin the bargaining unit described below:All full-time and regular part-time produc-tion and maintenance employees employedat our Minneapolis, Minnesota facility; ex-cluding office clerical employees, sales em-ployees, guards and supervisors as defined inthe Act.WE WILL NOT refuse to recognize or dealwith the above-named Union as the exclusivebargaining representative of the employees inthe bargaining unit described above by disre-470 ELECTRO-MECHANICAL INDUSTRIES, INC.garding or refusing to carry out the terms ofthe collective-bargaining agreement executedby us on July 1, 1979, with said Union.WE WILL NOT refuse to apply the terms ofthe collective-bargaining agreement to our em-ployees in the appropriate unit.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL bargain with International Broth-erhood of Electrical Workers, Local No. 292,AFL-CIO, as the exclusive bargaining repre-sentative of our employees in the appropriateunit.WE WILL apply the terms of our collective-bargaining agreement to our employees in theappropriate unit.WE WILL make whole the employees forany loss of wages they may have suffered byour failure to apply the terms of the collective-bargaining agreement to them, with interest.WE WILL make whole the above-namedUnion for any moneys that would have beendue it under the terms of the collective-bar-gaining agreement but which were not deduct-ed and transmitted to the Union as a result ofour failure to apply the terms of the collective-bargaining agreement, with interest.ELECTRO-MECHANICAL INDUSTRIES,INC.471